  Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 1 of 7 PageID #: 1




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                          BOWLING GREEN DIVISION
                    CIVIL ACTION NO. _____________________
                                      1:18-cv-173-GNS

In re: 350 Veterans Avenue, Bowling Green, Kentucky 42104

UNITED STATES OF AMERICA                                          PLAINTIFF

VS.

DYLAN SPENCER (N/K/A DYLAN WEST)
Serve via Certified Mail: 350 Veterans Avenue
                          Bowling Green, Kentucky 42104

UNKNOWN SPOUSE OF
DYLAN SPENCER (N/K/A DYLAN WEST)
Serve via Appointment of
Warning Order Attorney:   350 Veterans Avenue
                          Bowling Green, Kentucky 42104

BOWLING GREEN – WARREN COUNTY COMMUNITY HOSPITAL CORPORATION
Serve via Certified Mail
to Registered Agent:     c/o John A. Chaney
                         Commonwealth Health Corporation
                         800 Park Street
                         Bowling Green, Kentucky 42101

BLOCKBUSTER VIDEO (D/B/A BLOCKBUSTER L.L.C)
Serve via Certified Mail
to Registered Agent:      Corporation Service Company
                          421 West Main Street
                          Frankfort, Kentucky 40601

BOWLING GREEN RADIOLOGY, PSC
Serve via Certified Mail
to Registered Agent:     Dr. Kenneth Bartholomew
                         The Medical Center of Bowling Green
                         Dept. of Radiology
                         250 Park Street
                         Bowling Green, Kentucky 42101
   Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 2 of 7 PageID #: 2




COMMONWEALTH HEALTH SERVICES, INC.
Serve via Certified Mail
to Registered Agent:     Murry A. Raines
                         1101 College Street
                         Bowling Green, Kentucky 42101                           DEFENDANTS

                                        COMPLAINT

                                           ********

       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

   1. This real estate foreclosure action is brought by the United States of America, on behalf of

       its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural Development

       (“RD”) f/k/a Farmers Home Administration (“FmHA”), pursuant to Title 28, United States

       Code, § 1345.

   2. On or about November 4, 2011, Dylan Spencer (n/k/a Dylan West) (“Defendant”), for

       value received, executed and delivered to RHS a promissory note (hereinafter “Note”) in

       the principal amount of $128,900.00 bearing interest at the rate of 3.5000 percent per

       annum, the Note calling for monthly payments of principal and interest. A copy of the

       Note is attached hereto marked Exhibit A, and is hereby incorporated by reference as if

       set forth at length herein.

   3. Contemporaneously with the execution of the Note, Defendant executed, acknowledged,

       and delivered to RHS a real estate mortgage (hereinafter the “Mortgage”), which was

       recorded on November 4, 2011, in Mortgage Book 2233, Page 395, in the Commonwealth

       of Kentucky, Warren County Clerk’s Office. In and by this Mortgage, Defendant granted

       to RHS a first mortgage lien against the therein-described real property (the “Property”)

       located in Warren County, Kentucky. A copy of the Mortgage is attached hereto marked
Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 3 of 7 PageID #: 3




   Exhibit B, and is hereby incorporated by reference as if set for at length herein.

4. Contemporaneously with the execution of then Note and Mortgage, Defendant executed,

   acknowledged, and delivered to RHS a Subsidy Repayment Agreement (hereinafter

   “Subsidy Agreement”). A copy of the Subsidy Agreement is attached hereto marked

   Exhibit C, and is hereby incorporated by reference as if set forth at length herein.

5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Warren County, Kentucky, and more

   particularly described as follows:

           Being Lot 117 of Coalition Estates, Section 6, Phase 1, as described in plat
           of record in Plat Book 27, Page 45, Warren County Clerk's Office.

           AND BEING the same property conveyed to Dylan Spencer, from Jeremy
           Curtis Klauburg and Elisabeth Klauburg, husband and wife, by Deed dated
           November 4, 2011, of record in Deed Book 1028, Page 324, in the Office
           of the Warren County Clerk.

6. Defendant has failed and continues to fail to make payments of principal and interest due

   in accordance with the terms and conditions of the Note and Mortgage and is therefore in

   default.

7. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

   discharge of any obligation of the Mortgage, then the United States, acting through RHS

   shall have the right to accelerate and declare the entire amount of all unpaid principal,

   together with all accrued and accruing interest to be immediately due and payable and to

   bring an action to enforce said Mortgage, including the foreclosure of the lien thereof.

   Because of the Default of Defendant, as set forth above, RHS caused a Notice of

   Acceleration of Indebtedness and Demand for Payment to be issued to said Defendant

   declaring the entire indebtedness due upon the Note, the repayment of which is secured by
Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 4 of 7 PageID #: 4




   the Mortgage, to be immediately due and payable, which demand has been refused.

8. Paragraph 1 of the Subsidy Agreement provides that any subsidy received in accordance

   with a loan under §502 of the Housing Act of 1949 is repayable to the Government upon

   the disposition or non-occupancy of the security property.

9. The unpaid principal balance due on the Note, the repayment of which is secured by the

   Mortgage, is $123,594.98, with accrued interest of $18,749.27, through December 3, 2018,

   a total subsidy granted of $4,087.92, escrow charges in the amount of $1,103.50, late

   charges in the amount of $929.52, and fees assessed of $16,515.31, for a total unpaid

   balance due of $164,980.50, as of December 3, 2018. Interest is accruing on the unpaid

   principal balance at the rate of $13.4253 per day after December 3, 2018. An Affidavit of

   Proof of Statement of Account signed by RD Foreclosure Representative Vickie Jones is

   attached hereto marked Exhibit D, and is hereby incorporated by reference as if set forth

   at length herein.

10. Included within the balance set out in Paragraph 9 above, the portion of the debt attributable

   to the Mortgage secured by the real estate collateral is the principal sum of $123,594.98

   with interest accrued thereon of $18,749.27 through December 3, 2018. Interest is accruing

   on the unpaid principal balance at the rate of $13.4253 per day after December 3, 2018.

11. The Defendant, Dylan Spencer, has changed his name to Dylan West pursuant to Name

   Change Order of record in Misc. Book 18, Page 427, in the Office of the Warren County

   Clerk, which is attached hereto marked Exhibit E.

12. Whether Defendant, Dylan Spencer (n/k/a Dylan West), is married is unknown to the

   Plaintiff. To the extent that the Defendant, Dylan Spencer (n/k/a Dylan West), is married,

   the Unknown Spouse of Dylan Spencer (n/k/a Dylan West), if any, may be vested with a
Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 5 of 7 PageID #: 5




   spousal interest in the property. Said spousal interest is junior in rank and subordinate in

   priority to the mortgage lien on the Property in favor of RHS. RHS is entitled to a

   foreclosure sale of the Property free and clear of any interest therein or claim thereon in

   favor of Defendant, Unknown Spouse of Dylan Spencer (n/k/a Dylan West), and the

   Plaintiff calls upon her to come forth and assert her claim or interest in the Property or be

   forever barred.

13. The defendants, Bowling Green – Warren County Community Hospital Corporation,

   successor in interest to The Medical Center at Bowling Green, Blockbuster Video (d/b/a

   Blockbuster L.L.C), Bowling Green Radiology, PSC, and Commonwealth Health Services,

   Inc., successor in interest to Bowling Green Women’s Clinic, may claim an interest in the

   Property by virtue of Notice of Judgment Lien, recorded February 14, 2007, in

   Encumbrance Book 110, Page 57, in the Office of the Warren County Clerk, a copy of

   which is attached hereto marked Exhibit F, and by virtue of Notice of Judgment Lien,

   recorded February 23, 2007, in Encumbrance Book 110, Page 257, in the Office of the

   Warren County Clerk, a copy of which is attached hereto marked Exhibit G. The

   aforementioned liens are against an individual named Michelle White. A prior owner of

   the subject property was named Christina Michelle White and Plaintiff is unable to verify

   if the person named in said liens is the same person as the prior owner. The interests of

   Bowling Green - Warren County Community Hospital Corporation, Blockbuster Video

   (d/b/a Blockbuster L.L.C), Bowling Green Radiology, PSC, and Commonwealth Health

   Services, Inc., are inferior in rank and subordinate in priority to the first mortgage lien on

   the Property in favor of RHS, and the Plaintiff calls upon these defendants to come forth

   and assert their interest in or claim upon the Property, if any, and offer proof thereof, or be
   Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 6 of 7 PageID #: 6




       forever barred.

   14. The Property is indivisible and cannot be divided without materially impairing its value

       and the value of RHS’s lien thereon.

   15. The lien on the Property in favor of RHS, by virtue of the Mortgage is first, prior and

       superior to all other claims, interests and liens in and to the Property except for liens

       securing the payment of ad valorem property taxes.

   16. There are no other individuals or entities purporting to have an interest in the Property

       known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

as follows:

              a. That RHS be awarded a judgment against the interests of the Defendant, Dylan

                 Spencer (n/k/a Dylan West), in and to the Property in the principal amount of

                 $123,594.98, with accrued interest in the amount of $18,749.27, as of December 3,

                 2018, a total subsidy granted of $4,087.92, plus escrow charges in the amount of

                 $1,103.50, late charges of $929.52, and fees assessed of $16,515.31 for a total

                 unpaid balance due of $164,980.50, as of December 3, 2018, with interest accruing

                 at the daily rate of $13.4253 from December 3, 2018, until the date of entry of

                 Judgment, plus interest thereafter accruing according to law, costs, disbursements,

                 attorney’s fees, and expenses.

              b. That RHS be adjudged liens on the Property, prior and superior to any and all other

                 liens, claims, interests, and demands, except liens for unpaid real estate ad valorem

                 taxes; for an in rem judgment against the interests of any unknown spouse or

                 subordinate lienholders; and for an Order of Sale of the Property in accordance with
Case 1:18-cv-00173-GNS Document 1 Filed 12/11/18 Page 7 of 7 PageID #: 7




         Title 28 U.S.C. §§ 2001-2003; that the Property be sold free and clear of any and

         all liens and claims for any and all parties to this action, except for real estate

         restrictions and easements of record, and liens for any city, state, county, or school

         ad valorem taxes which may be due and payable at the time of sale; and free and

         clear of any right of equity of redemption; and that the proceeds from the sale be

         applied first to the costs of this action, second to the debt, interest, costs and fees

         due to the Plaintiff, with the balance remaining to be distributed to the parties as

         their liens or interests may appear;

      c. That the Property be adjudged indivisible and be sold as a whole;

      d. That the Defendants be required to answer and set up their respective liens, claims,

         or interests in and to the Property, if any, or be forever barred, and that the

         foreclosure sale of the Property be free and clear of all such liens, claims and

         interests;

      e. For any and all other lawful relief to which Plaintiff may appear properly entitled.



                                                        Respectfully Submitted,



                                                        By: /s/ Lauren B. Durham
                                                        Attorney for the Plaintiff:
                                                        James S. Watson/ Lauren B. Durham
                                                        Foreman Watson Holtrey, LLP
                                                        530 Frederica Street
                                                        Owensboro, Kentucky 42301
                                                        Phone: (270)689-2424
                                                        Fax: (270)689-2420
                       Case 1:18-cv-00173-GNS Document 1-1 Filed 12/11/18 Page 1 of 2 PageID #: 8
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET                                       1:18-cv-173-GNS
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Dylan Spencer (n/k/a Dylan West), et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Warren
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✘
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             164,980.50                                                                                   JURY DEMAND:         u Yes ✔   u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    12/11/2018                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                     Case 1:18-cv-00173-GNS Document 1-1 Filed 12/11/18 Page 2 of 2 PageID #: 9
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:18-cv-00173-GNS Document 1-2 Filed 12/11/18 Page 1 of 3 PageID #: 10
Case 1:18-cv-00173-GNS Document 1-2 Filed 12/11/18 Page 2 of 3 PageID #: 11
Case 1:18-cv-00173-GNS Document 1-2 Filed 12/11/18 Page 3 of 3 PageID #: 12
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 1 of 7 PageID #: 13
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 2 of 7 PageID #: 14
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 3 of 7 PageID #: 15
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 4 of 7 PageID #: 16
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 5 of 7 PageID #: 17
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 6 of 7 PageID #: 18
Case 1:18-cv-00173-GNS Document 1-3 Filed 12/11/18 Page 7 of 7 PageID #: 19
Case 1:18-cv-00173-GNS Document 1-4 Filed 12/11/18 Page 1 of 2 PageID #: 20
Case 1:18-cv-00173-GNS Document 1-4 Filed 12/11/18 Page 2 of 2 PageID #: 21
Case 1:18-cv-00173-GNS Document 1-5 Filed 12/11/18 Page 1 of 1 PageID #: 22
Case 1:18-cv-00173-GNS Document 1-6 Filed 12/11/18 Page 1 of 1 PageID #: 23
Case 1:18-cv-00173-GNS Document 1-7 Filed 12/11/18 Page 1 of 2 PageID #: 24
Case 1:18-cv-00173-GNS Document 1-7 Filed 12/11/18 Page 2 of 2 PageID #: 25
Case 1:18-cv-00173-GNS Document 1-8 Filed 12/11/18 Page 1 of 2 PageID #: 26
Case 1:18-cv-00173-GNS Document 1-8 Filed 12/11/18 Page 2 of 2 PageID #: 27
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 1 of 10 PageID #: 28

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                   )
                                                                   )
             UNITED STATES OF AMERICA                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:18-cv-173-GNS
                                                                   )
                                                                   )
                                                                   )
                                                                   )
        Dylan Spencer (n/k/a Dylan West), et al.                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dylan Spencer (n/k/a Dylan West)
                                           350 Veterans Avenue
                                           Bowling Green, Kentucky 42104




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             12/11/2018
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 2 of 10 PageID #: 29

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-173-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 3 of 10 PageID #: 30

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                   )
                                                                   )
             UNITED STATES OF AMERICA                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:18-cv-173-GNS
                                                                   )
                                                                   )
                                                                   )
                                                                   )
        Dylan Spencer (n/k/a Dylan West), et al.                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bowling Green - Warren County Community Hospital Corporation
                                           c/o John A. Chaney
                                           800 Park Street
                                           Bowling Green, Kentucky 42101




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             12/11/2018
                                                                                       Signature of Clerk or Deputy Clerk
           Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 4 of 10 PageID #: 31

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-173-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 5 of 10 PageID #: 32

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofKentucky
                                                                          __________

                                                                    )
                                                                    )
             UNITED STATES OF AMERICA                               )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                           Civil Action No. 1:18-cv-173-GNS
                                                                    )
                                                                    )
                                                                    )
                                                                    )
        Dylan Spencer (n/k/a Dylan West), et al.                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Blockbuster Video (d/b/a Blockbuster L.L.C.)
                                           c/o Corporation Service Company
                                           421 West Main Street
                                           Frankfort, Kentucky 40601




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             12/11/2018
                                                                                         Signature of Clerk or Deputy Clerk
           Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 6 of 10 PageID #: 33

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-173-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 7 of 10 PageID #: 34

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District
                                                    __________ Districtof
                                                                        ofKentucky
                                                                          __________

                                                                    )
                                                                    )
             UNITED STATES OF AMERICA                               )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 1:18-cv-173-GNS
                                                                    )
                                                                    )
                                                                    )
                                                                    )
        Dylan Spencer (n/k/a Dylan West), et al.                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bowling Green Radiology, PSC
                                           c/o Dr. Kenneth Bartholomew
                                           The Medical Center of Bowling Green
                                           Dept. of Radiology
                                           250 Park Street
                                           Bowling Green, Kentucky 42101


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:             12/11/2018
                                                                                        Signature of Clerk or Deputy Clerk
           Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 8 of 10 PageID #: 35

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-173-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 9 of 10 PageID #: 36

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Western District
                                                   __________ Districtof
                                                                       ofKentucky
                                                                         __________

                                                                   )
                                                                   )
             UNITED STATES OF AMERICA                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:18-cv-173-GNS
                                                                   )
                                                                   )
                                                                   )
                                                                   )
        Dylan Spencer (n/k/a Dylan West), et al.                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Commonwealth Health Services, Inc.
                                           c/o Murry A Raines
                                           1101 College Street
                                           Bowling Green, Kentucky 42101




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lauren B. Durham
                                           Foreman Watson Holtrey, LLP
                                           530 Frederica Street
                                           Owensboro, KY 42301



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:             12/11/2018
                                                                                       Signature of Clerk or Deputy Clerk
          Case 1:18-cv-00173-GNS Document 1-9 Filed 12/11/18 Page 10 of 10 PageID #: 37

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-173-GNS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
